         Case 2:18-cv-06536-BWA-JVM Document 26 Filed 01/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

    * * * * * * * * * * * * * * * * *           *     * * * * * * * * * * * * * * * * * *
    GLENN HOSEY                                       CIVIL ACTION
                                                *
    VERSUS                                            NUMBER: 18-6536           SECTION: M(1)
                                                *
    UNIVERSITY OF NEW ORLEANS                         JUDGE BARRY W. ASHE
                                                *
                                                      MAGISTRATE JUDGE van MEERVELD
                                                *
    * * * * * * * * * * * * * * * * *                 * * * * * * * * * * * * * * * * * *

                                 WITNESS AND EXHIBIT LIST

           NOW INTO COURT, comes the Board of Supervisors for the University of Louisiana

System who, in compliance with this honorable court’s Scheduling Order,1 submits the following

list of witnesses and exhibits that it may present at a trial of this matter:

                                           WITNESS LIST


1.         Doug Mittelstaedt; UNO University Compliance and Employee Relations Officer
           2000 Lakeshore Drive
           213 Administration Building
           New Orleans, Louisiana 70148

2.         Jody Duvernay; UNO Director of Recreation and Intermural Sports
           2000 Lakeshore Drive; 101 RFC
           New Orleans, Louisiana 70148

3.         Sergeant Henry Gueringer; UNO Police Officer
           2000 Lakeshore Drive
           234 Computer Center
           New Orleans, Louisiana 70148

1
    Rec. Doc. 24.


                                                                                                1
      Case 2:18-cv-06536-BWA-JVM Document 26 Filed 01/07/20 Page 2 of 3




4.     Jaelyn Cullifor; UNO Student Worker
       1011 Fourth Street
       New Orleans, Louisiana 70130

5.     Milan Holman; UNO Student Worker
       1 Carolyn Court
       Arabi, Louisiana 70032

6.     Edgar Avila, Jr.; UNO Student Worker
       2414 Division Street
       Metairie, Louisiana 70001

7.     Kassie Thibodeaux; UNO Associate Director of Recreation and Intermural Sports
       2000 Lakeshore Drive; 101 RFC
       New Orleans, Louisiana 70148

8.     Any individual listed as a witness on any other witness list in the court record.

9.     Any individual whose identity and relevance becomes known during discovery.

       Defendant reserves the right to supplement or amend this list as discovery continues in the
above captioned matter. Further, the foregoing list of individuals is exclusive of any witnesses
that may be needed for impeachment purposes.
                                          EXHIBIT LIST

1.      Any document of the documents Bates labeled 1 through 154 which were provided to
plaintiff from defendant.

2.    Video recordings of the UNO Recreation Center reception desk for June 13, 23, and 27 of
2017.

3.     Any relevant policies or procedures of the University of New Orleans.

4.     Any document produced in discovery answers by any party to this suit.

5.     Any document or pleadings filed in the court record of this suit.

6.     Any exhibit listed by any other party to this suit in their exhibit list.



                                                                                                2
           Case 2:18-cv-06536-BWA-JVM Document 26 Filed 01/07/20 Page 3 of 3




7.           Any document whose existence or relevance becomes known during discovery.

8.           Any document necessary for impeachment purposes.

             Defendant reserves the right to supplement or amend this list as discovery continues in the

above captioned matter. Further, the foregoing list of exhibits is exclusive of any exhibits that

may be needed for impeachment purposes.

                                                                                Respectfully Submitted,

                                                                                JEFF LANDRY
                                                                                ATTORNEY GENERAL


                                                                   BY           __/s/ Lance Guest__________________
                                                                                LANCE S. GUEST (La. Bar No. 25403)
                                                                                Assistant Attorney General
                                                                                Louisiana Department of Justice
                                                                                Litigation Division
                                                                                1450 Poydras Street, Suite 900
                                                                                New Orleans, Louisiana 70112
                                                                                Telephone No.: (504) 599-1200
                                                                                Facsimile No.: (504) 599-1212
                                                                                E-Mail: guestl@ag.state.la.us


                                                         CERTIFICATE OF SERVICE

       I hereby certify a copy of the above and foregoing pleading was filed electronically with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel by
operation of the court’s electronic filing system and to any non-represented parties by placing a
copy of the same in the United States Mail, postage prepaid and properly addressed.

             Done in New Orleans, Louisiana on this the 7th day of January, 2020.

                                                                                ________/s/ Lance Guest__________
                                                                                            LANCE S. GUEST

\\Ag-File-01\Litigation\Neworleans\SECTION\CIVIL RIGHTS\Guest, Lance\Hosey, Glenn\Pleadings\Witness And Exhibit List.Docx




                                                                                                                            3
